Opinion op the Court, by
Judd, C.J.
Both of these cases come to us from the Circuit Court of the Third Judicial Circuit, held in September last, at Kau, in the Island of Hawaii.
The defendant Wong ILai Long was convicted of unlawful possession of opium. Lee Chong was convicted of the offense of selling spirituous liquors without a license.
The evidence against both of these men was that of two Chinese police officers, who visited the district incog., and gave information which led to their conviction finally by a jury in the Circuit Court. In both of the cases motion is made that a new trial be granted on the ground that the verdict is contrary to the weight of evidence.
The jury believed the statements of these Chinese policemen, which they had a perfect right to do, and we know of no reason why the mere fact that they were detectives, and were sent by the Sheriff to ferret out these offenses, should make them disbelieved.
Upon a review of the cases sent up, we see no reason for disturbing the verdicts. The exceptions therefore are overruled, and a new trial is refused.